Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS Employment Agreement is entered into as of this 9th day of March 2006 (the
“Commencement Date”), by and between Ernest R. Johnson, (“Johnson”) and Cutter &
Buck Inc., a Washington corporation (“Cutter & Buck”).

 

WHEREAS, Johnson is currently employed by Cutter & Buck as its Chief Financial
Officer and Senior Vice President; and

 

WHEREAS, Cutter & Buck now wishes to employ Johnson as its Chief Executive
Officer, and Johnson desires to accept Cutter & Buck’s employment in that
capacity;

 

NOW, THEREFORE, in consideration of the mutual agreements set forth below, the
parties agree as follows:

 

1.                                       Employment Duties. Cutter & Buck hereby
employs Johnson and Johnson hereby accepts employment on the terms and
conditions set forth by this Agreement. Johnson shall serve as Chief Executive
Officer. In that capacity, subject to the direction and control of the Cutter &
Buck’s Board of Directors (the “Board”), Johnson shall exercise general
supervision and control over Cutter & Buck’s property, business and affairs.
Johnson shall devote his full-time efforts to Cutter & Buck and shall not
undertake self-employment, nor shall he perform any services or undertake
employment for any other employer except as may be approved in advance by the
Board. Johnson further agrees to participate in no other activities during his
employment that may conflict with the best interest of Cutter & Buck.

 

2.                                       Compensation.

 

a.                                       Base Compensation. Cutter & Buck agrees
to pay Johnson a base salary of Four Hundred Thousand Dollars ($400,000) per
annum, less all lawful and applicable withholdings and deductions, payable on a
basis conforming to the established payroll practices of Cutter & Buck.

 

b.                                      Incentive Compensation in Addition to
Base Salary. In addition to the basic compensation set forth above, Johnson
shall be entitled to receive such performance-based incentive compensation as
shall be determined by the Compensation Committee of the Board.

 

3.                                       Term. This Agreement shall continue
through July 31, 2007, subject to earlier termination in accordance with its
provisions. Upon its expiration, unless earlier terminated in accordance with
its provisions, this Agreement, shall be renewed automatically upon the same
terms and conditions for successive periods of one year, commencing August 1,
unless otherwise negotiated and agreed upon by the parties. The successive one
year renewals shall also be subject to the earlier termination provisions of
this Agreement.

 

4.                                       Retirement Plans. Subject to the
satisfaction of eligibility requirements, Johnson shall participate in Cutter &
Buck’s qualified pension, profit-sharing or other deferred

 

--------------------------------------------------------------------------------


 

compensation plan or combination thereof, if any as offered or amended at
Cutter & Buck’s discretion.

 

5.                                       Time Off. Johnson shall receive time
off for holidays in accordance with Cutter & Buck’s policies. Subject to
Cutter & Buck’s policies regarding limits on accrual and payout, Johnson shall
be entitled to sixteen (16) days of paid time off per year, accruable at the
rate of 4.92 hours per pay period.

 

6.                                       Reimbursable Expenses. Johnson shall be
entitled to reimbursement for all reasonable and necessary expenses including
cell phone charges incurred by Johnson and approved by Cutter & Buck in
connection with Cutter & Buck’s business, including (i) the cost of up to two
season tickets for any two Seattle-based professional sports franchises;
(ii) entertainment and promotional expenses; and (iii) other direct expenses
approved by Cutter & Buck. All such reimbursements shall be paid monthly,
provided Johnson has furnished to Cutter & Buck such supporting documentation as
Cutter & Buck may reasonably require.

 

7.                                       Insurance. Johnson shall receive
similar medical, dental, group disability and life insurance coverage provided
to all other employees of Cutter & Buck and upon the same terms and conditions.

 

8.                                       Termination   Notwithstanding the Term
of this Agreement or any renewals, this Agreement may be terminated by either
party as set forth below:

 

a.                                       Termination Without Cause. Cutter &
Buck may terminate Johnson’s employment hereunder without Cause upon written
notice to Johnson. In the event of termination of Johnson by Cutter & Buck
without Cause, and contingent upon Johnson’s execution of a release of all
claims against Cutter & Buck and its officers, directors, employees and agents,
Cutter & Buck shall pay Johnson as a separation payment a sum equal to twelve
(12) months of his base compensation as of the date of his termination, less all
appropriate deductions (the “Separation Benefit”). Such sum shall be payable in
twelve (12) equal monthly installments. Notwithstanding the foregoing, in the
event that Johnson is terminated without cause under circumstances that would
give rise to a right to a Severance Payment under the provisions of the Amended
and Restated Change in Control Agreement executed contemporaneously with this
Agreement (the “Change in Control Agreement”), Johnson’s right to receive a
Separation Benefit under this Agreement, will be subject to the provisions of
the Change in Control Agreement. Under no circumstances will Johnson be entitled
to receive both a Separation Benefit under this Agreement and a Severance
Payment under the Change in Control Agreement that would exceed the amount to
which he would be entitled under the Change in Control Agreement.

 

b.                                      Termination for Cause. Cutter & Buck
may terminate Johnson’s employment hereunder for “Cause” as that term is defined
below:

 

(i)                                     Johnson’s failure to
perform substantially his responsibilities under this Agreement, after demand
for substantial performance has been given by Cutter & Buck that specifically
identifies how Johnson has not substantially performed his responsibilities,

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Johnson’s conviction of any felony or of a
misdemeanor involving fraud, dishonesty or moral turpitude or the entry against
him of any civil judgment arising from allegations of fraud, dishonesty or moral
turpitude, or any violation of law which has a material adverse effect on
Cutter & Buck,

 

(iii)                               Johnson’s breach of this Agreement that
results in financial or reputational detriment to Cutter & Buck,

 

(iv)                              Johnson’s misconduct in the performance of his
duties under the Agreement that results in financial or reputational detriment
to Cutter & Buck,

 

(v)                                 Johnson’s breach of Cutter & Buck’s Code of
Ethics or Insider Trading Policy, as now in effect or as modified in the future,

 

(vi)                              Johnson’s theft or embezzlement from Cutter &
Buck, or

 

(vii)                           Johnson’s attempt to obstruct or failure to
cooperate with any investigation authorized by Cutter & Buck or any governmental
or self-regulatory entity.

 

In the event of termination “for Cause,” all obligations of Cutter & Buck to pay
compensation under this Agreement will immediately cease and Johnson shall be
entitled to no further compensation of any kind with the exception of base
compensation accrued to the date of termination.

 

c.                                       Resignation without Good Reason. Should
Johnson wish to terminate his employment with Cutter & Buck without Good Reason
(as defined below) during the term of this Agreement, Johnson shall give sixty
(60) days prior written notice to Cutter & Buck specifying the date on which
such resignation is to become effective. In the event of a resignation without
Good Reason, Cutter & Buck shall have no further obligations to pay compensation
to Johnson under this Agreement other than to pay Johnson his base compensation
through the date of resignation. At Cutter & Buck’s sole option, it may elect to
end Johnson’s service at a date earlier than specified in Johnson’s written
notice and pay his compensation through the end of a sixty (60) day notice
period.

 

d.                                      Resignation with Good Reason. Johnson
may terminate his employment hereunder for “Good Reason” as that term is defined
below:

 

(i)                                     The material diminution of Johnson’s
position, duties, responsibilities or status with Cutter & Buck,

 

(ii)                                  Cutter & Buck’s assignment of Johnson on a
substantially full-time basis to work at a location where the distance between
the new location and Johnson’s principal residence is at least 30 miles greater
than the distance between the former location and such residence,

 

3

--------------------------------------------------------------------------------


 

(iii)                               Any reduction in Johnson’s base salary, or a
material reduction in benefits payable to Johnson or the failure of Cutter &
Buck to pay Johnson any earned salary, bonus or benefits except with Johnson’s
prior written consent,

 

(iv)                              Cutter & Buck’s failure to obtain an
assumption of the obligations incumbent upon Cutter & Buck under this Agreement
by any successor to Cutter & Buck,

 

(v)                                 The exclusion or limitation of Johnson from
participating in some form of variable compensation plan which provides Johnson
the opportunity to achieve a level of total compensation consistent with
Johnson’s potential compensation under this Agreement, or

 

(vi)                              Any demand by any director of the Company that
Johnson take any action or refrain from taking any action where such action or
inaction, as the case may be, would violate any law, rule, regulation or other
governmental pronouncement, court order, decree or judgment, or breach any
agreement or fiduciary duty.

 

In the event of a resignation by Johnson for Good Reason, and contingent upon
Johnson’s execution of a release of all claims against Cutter & Buck and its
officers, directors, employees and agents, Cutter & Buck shall pay Johnson a sum
equal to twelve (12) months of his base compensation as of the date of his
resignation, less all appropriate deductions (the “Separation Benefit”). Such
sum shall be payable in twelve (12) equal monthly installments. Notwithstanding
the foregoing, in the event that Johnson resigns for good reason under
circumstances that would give rise to a right to a Severance Payment under the
provisions of the Change Control Agreement executed contemporaneously with this
Agreement, Johnson’s right to receive a Separation Benefit under this Agreement,
will be subject to the provisions of the Change in Control Agreement. Under no
circumstances will Johnson be entitled to receive both a Separation Benefit
under this Agreement and a Severance Payment under the Change in Control
Agreement that would exceed the amount to which he would be entitled under the
Change in Control Agreement.

 

e.                                       Death. This Agreement, Johnson’s
employment hereunder, and Cutter & Buck’s obligations hereunder shall terminate
forthwith upon the death of Johnson and Cutter & Buck shall have no further
obligation to pay compensation to Johnson or Johnson’s estate, successors or
beneficiaries under this Agreement other than to pay Johnson’s base salary
through the date of death.

 

f.                                         Disability. If Johnson shall fail or
be unable to perform this services required under this Agreement, with or
without reasonable accommodation, because of any physical or mental disability,
and such failure or inability shall continue for three consecutive months or for
a total of ninety (90) days during any consecutive twelve (12) month period,
Cutter & Buck shall have the right to terminate this Agreement thirty days after
delivering written notice of such termination to Johnson; provided, however,
that Johnson shall continue to receive his base compensation to the date of
termination.

 

4

--------------------------------------------------------------------------------


 

9.                                       Trade Secrets and Confidential
Information.

 

a.                                       Johnson agrees that both during and
after the Term of the Agreement he will keep confidential and not disclose or
use confidential information relating to Cutter & Buck’s customers, personnel,
designs, pricing, sourcing, manufacturing and distribution policies, methods of
doing business, sales volume information, business prospects or plans, or any
other proprietary information which is not otherwise available to the general
public, including, but not limited to, information covered under the
Uniform Trade Secrets Act, RCW 19.108 et. seq., except in furtherance of the
interests of Cutter & Buck.

 

b.                                      Johnson acknowledges that Cutter &
Buck’s business and future success depend upon the preservation of the trade
secrets and other confidential information of Cutter & Buck, its subsidiaries,
and their suppliers and customers (the “Secrets”). The Secrets may include,
without limitation, existing and to-be-developed or acquired product designs,
new product plans or ideas, market surveys, the identities of past, present or
potential customers, business and financial information, pricing methods or
data, terms of contracts with present or past customers, proposals or bids,
marketing plans, personnel information, procedural and technical manuals and
practices, servicing routines, and parts and supplier lists proprietary to
Cutter & Buck, its subsidiaries or their customers or suppliers, and any other
sorts of items or information of Cutter & Buck or its subsidiaries or their
customers or suppliers which are not generally known to the public at large.
Johnson agrees to protect and to preserve as confidential during and after the
Term all of the Secrets at any time known to Johnson or in his possession or
control (whether wholly or partially developed by Johnson or provided to
Johnson, and whether embodied in any tangible medium or merely remembered).

 

c.                                       Johnson shall neither use nor allow any
other person to use any of the Secrets in any way, except for the benefit of
Cutter & Buck. All material containing or disclosing any portion of the Secrets
shall be and remain the property of Cutter & Buck, and shall be returned to
Cutter & Buck upon the termination of Johnson’s employment or at the earlier
request of the Board of Directors. At such time, Johnson shall also assemble all
materials in his possession or control that contain any of the Secrets, and
promptly deliver such items to Cutter & Buck.

 

10.                                 Intellectual Properties.

 

a.                                       All ownership, copyright, patent, trade
secrecy and other rights in all works, designs, inventions, ideas, manuals,
improvements, discoveries, processes, customer lists or other properties (the
“Intellectual Properties”) made or conceived by Johnson during the Term and in
connection with Johnson’s employment with Cutter & Buck shall be the right and
property solely of Cutter & Buck, whether developed independently by Johnson or
jointly with others, and whether or not developed or conceived during regular
working hours or at Cutter & Buck’s facilities, and whether or not Cutter & Buck
uses, registers, or markets the same.

 

b.                                      If and to the extent that Johnson makes
use, in the course of his employment, of any items or Intellectual Properties
previously developed by Johnson or developed by Johnson outside the scope of
this Agreement, Johnson hereby grants Cutter &

 

5

--------------------------------------------------------------------------------


 

Buck a nonexclusive, royalty-free, perpetual, irrevocable, worldwide license
(with right to sublicense) to make, use, sell, copy, distribute, modify, and
otherwise to practice and exploit any and all such items and Intellectual
Properties.

 

c.                                       In accordance with Cutter & Buck’s
policy and Washington law, this section does not apply to, and Johnson has no
obligation to assign to Cutter & Buck, any invention for which no Cutter & Buck
trade secrets and no equipment, supplies or facilities of Cutter & Buck were
used and which was developed entirely on Johnson’s own time, unless (i) the
invention relates directly to the business of Cutter & Buck; (ii) the invention
relates to actual or demonstrably anticipated research or development work of
Cutter & Buck; or (iii) the invention results from any work performed by Johnson
for Cutter & Buck.

 

d.                                      Johnson will assist Cutter & Buck as
reasonably requested during and after the term of his employment to further
evidence and perfect, and to enforce, Cutter & Buck’s rights in and ownership of
the Intellectual Properties covered hereby, including without limitation, the
execution of additional instruments of conveyance and assisting Cutter & Buck
with applications for patents or copyright or other registrations.

 

11.                                 Authority and Non-Infringement. Johnson
warrants that to the best of his knowledge any and all items, technology and
Intellectual Properties of any nature developed or provided by him under this
Agreement and in any way for or related to Cutter & Buck will be original to
Johnson and will not, as provided to Cutter & Buck or when used and exploited by
Cutter & Buck and its contractors and customers and its and their successors and
assigns, infringe in any respect on the rights or property of any third party.
Johnson will not, without prior authorization by the Board, use any equipment,
supplies, facilities or proprietary information of any other party. Johnson
warrants that he is fully authorized to enter into employment with Cutter & Buck
and to perform under this Agreement, without conflicting with any other
commitments, understandings, agreements or duties, whether to prior employers or
otherwise. Johnson agrees to indemnify Cutter & Buck for all losses, claims and
expenses (including reasonable attorneys’ fees) arising from claims brought
against Cutter & Buck as a result of any breach by Johnson of this section.

 

12.                                 Noncompetition, Nonsolicitation and
Non-Hire.

 

a.                                       Subject to the provisions of
Section 12.d., below, Johnson agrees that, both during the term and for a period
of twelve (12) months following the termination of Johnson’s employment with
Cutter & Buck, Johnson will not in any capacity, directly or indirectly, engage
or invest in, own, manage, operate, finance, control or participate in the
ownership, management, operation, financing or control of, be employed by,
associated with, or in any manner connected with, lend his name or any similar
name to, lend his credit to, render services or advice to, or assist others to
engage in or own a material interest in any business or activity that is, or is
preparing to be, in competition with Cutter & Buck, its subsidiaries or
licensees with respect to any product or any service sold or provided by
Cutter & Buck directly or through a subsidiary or a licensee of the Cutter &
Buck brand in any geographical area in which such product or service is sold or
is actively engaged in. Notwithstanding any other provision of this section,
however, Johnson shall be permitted to maintain an equity ownership

 

6

--------------------------------------------------------------------------------


 

interest in a competing business if that business is subject to reporting
obligations under the Securities Exchange Act of 1934 and Johnson’s ownership
interest does not exceed two percent (2%) of that entity’s outstanding equity
securities.

 

b.                                      Subject to the provisions of
Section 12.d., below, Johnson further agrees that both during the Term of this
Agreement and for a period of twelve (12) months following the termination of
Johnson’s employment with Cutter & Buck, Johnson will not:  (i) directly or
indirectly solicit or accept business from any actual or identified potential
customer of Cutter & Buck or its subsidiaries which might reasonably be foreseen
to decrease such customer’s likelihood to transact future business with Cutter &
Buck in a volume consistent with its historical practices or reasonably
anticipated future volume; or (ii) attempt to entice away from Cutter & Buck or
its subsidiaries any actual or identified potential customer of Cutter & Buck or
its subsidiaries, nor will Johnson assist others in doing so. Johnson further
agrees that during the Term of this Agreement and for a period of twelve (12)
months following termination of his employment with Cutter & Buck, he will not
induce or attempt to induce any customer, supplier, licensee, shareholder,
investor, or business relation of Cutter & Buck to sever or diminish its
relationship with Cutter & Buck, or refrain from doing business with Cutter &
Buck, its subsidiaries, or its licensees or in any way interfere with the
relationship between Cutter & Buck and any customer, supplier, licensee,
shareholder, investor or business relation of Cutter & Buck.

 

c.                                       Subject to the provisions of
Section 12.d., below, Johnson further agrees that both during the Term of this
Agreement and for a period of twelve (12) months following the termination of
his employment with Cutter & Buck, he will not, directly or indirectly, for
himself or any other person or entity; (i) induce or attempt to induce any
employee, consultant, independent sales representative or independent contractor
of Cutter & Buck to leave the employ of or terminate his, her or its contract
with Cutter & Buck; (ii) in any way interfere with the relationship between
Cutter & Buck and any employee, consultant, independent sales representative or
independent contractor of Cutter & Buck; or (iii) employ, or otherwise engage as
an employee, consultant, independent sales representative or independent
contractor, or otherwise, any individual serving as an employee, consultant,
independent sales representative or independent contractor of Cutter & Buck or
its subsidiaries on the date this Agreement is executed.

 

d.                                      In the event that Johnson receives a
Severance Payment under the Change in Control Agreement, then the restrictions
set forth in Sections 12.a., 12.b., and 12.c., above, shall be extended to
require Johnson to comply with those Sections for a period of twenty-four (24)
months from the termination of his employment.

 

e.                                       Nothing in this Agreement prohibits
Johnson from providing truthful testimony to governmental, regulatory or self
regulatory authorities.

 

f.                                         Johnson acknowledges that the
covenants contained in this section are necessary and reasonable to protect
Cutter & Buck in the conduct of its business and that compliance with such
covenants will not prevent him from pursuing his livelihood. However, should any
court find that any provision of such covenants is unreasonable, invalid or
unenforceable, whether in period of time, geographical area or otherwise, then
in that event the

 

7

--------------------------------------------------------------------------------


 

parties hereby agree that such covenants shall be interpreted and enforced to
the maximum extent which the court deems reasonable.

 

13.                                 Remedies. Johnson acknowledges that any
breach by him of the provisions of Sections 9, 10, 11 or 12 may be wholly or
partly irreparable and not fully compensable by damages. Johnson hereby agrees
that such obligations may be enforced by injunctive relief and other appropriate
remedies, as well as by damages. The remedies available to Cutter & Buck for
violations of Sections 9, 10, 11 and 12 are cumulative and not alternative.

 

14.                                 Amendment; Waivers. This Agreement may be
amended only by a written instrument signed by both parties. No breach of any
agreement, warranty or representation shall be deemed waived unless expressly
waived in writing and signed by the party who might assert such breach. No
failure or delay by either party in exercising any right under this Agreement
shall operate as a waiver of such right nor shall any single or partial exercise
of any right preclude any other or further exercise of such right or the
exercise of any other right.

 

15.                                 Assignment Prohibited. Johnson may not
assign any of his rights nor delegate any of his duties hereunder. Cutter & Buck
may assign this Agreement and delegate its duties hereunder in connection with
any merger, consolidation, or sale of assets, or to any of its affiliates at any
time owned by, or under common ownership with, Cutter & Buck, provided that any
such successor or assignee expressly assumes in writing Cutter & Buck’s
obligations hereunder .

 

16.                                 Governing Law. This Agreement, including all
matters of construction, validity and performance, shall be governed by, and
construed and enforced in accordance with, the laws of the State of Washington
without regard to its choice of law provisions.

 

17.                                 Arbitration. Except for Cutter & Buck’s
right to seek injunctive and other relief in any court of competent jurisdiction
for alleged violations of Paragraphs 9, 10, 11 and 12 of this Agreement, all
disputes and controversies of every kind between the parties hereto arising out
of or in connection with this Agreement and their employment relationship shall
be submitted to binding arbitration. The arbitrator shall be appointed by an
arbitration service agreed upon by the parties, or if the parties cannot agree
upon an arbitration service, by the Judicial Dispute Resolution of Seattle,
Washington. The arbitration shall take place in King County, Washington. The
determination made by the arbitrator shall be final and binding upon the parties
hereto, subject only to the right to appeal such decision to the Superior Court
on any basis authorized by the Federal Arbitration Act.

 

18.                                 Notices. All notices and other
communications called for or required by this Agreement shall be in writing to
the parties at their respective addresses stated below, or to such other address
as a party may subsequently specify and shall be deemed to have been received
(i) upon delivery in person, (ii) upon the passage of seventy-two hours
following post by the first class registered or certified mail, return receipt
requested, with postage prepaid, (iii) upon passage of twenty-four hours
following post by overnight receipted courier service, or (iv) upon transmittal
by confirmed telex or facsimile provide that if sent by facsimile a copy of such
notice

 

8

--------------------------------------------------------------------------------


 

shall be concurrently sent by U.S. certified mail, return receipt requested and
postage prepaid, with an indication that the original was sent facsimile and the
date of its transmittal.

 

19.                                 Savings Clause. If any provision of this
Agreement, is held to be invalid or unenforceable to any extent in any context,
it shall nevertheless be enforced to the fullest extent allowed by law in that
and other contexts, and the validity and force of the remainder of this
Agreement shall not be affected thereby.

 

20.                                 Counterparts. This Agreement may be signed
in several counterparts, each of which shall be an original, but all of which
together shall constitute the same instrument.

 

21.                                 Complete Agreement. This Agreement comprises
the entire agreement between the parties. It supersedes and merges within it all
prior agreements, discussions or understandings between the parties, whether
written or oral, express or implied. In interpreting and construing this
Agreement, the fact that any particular party may have drafted this Agreement or
any provision hereof shall not be given any weight or relevance.

 

22.                                 Costs and Expenses of Enforcement. If any
legal action or arbitration is brought to interpret or enforce any term or
provision of this Agreement, then, subject to applicable law, the prevailing
party shall, in addition to any other relief to which such party may be
entitled, be awarded against the nonprevailing party, his or its attorney’s fees
and costs reasonably and actually incurred.

 

By his signature below, Johnson acknowledges that he has read and understood
this Agreement, that its terms have been fully and fairly negotiated between
himself and Cutter & Buck, that he has had the opportunity to seek independent
legal advice and has obtained such independent legal advice about the terms and
conditions of this Agreement as he sees fit, and that he signs it and accepts
its terms, covenants and restrictions voluntarily.

 

Executed by the parties as of the date first written above.

 

CUTTER & BUCK INC.

 

ERNEST R. JOHNSON

 

 

 

/s/ Douglas G. Southern

 

/s/ ERNEST R. JOHNSON

By Douglas G. Southern

 

 

Its Chairman

 

 

 

 

 

Notice Address:

 

Notice Address:

 

 

 

701 North 34th Street, Suite 400

Seattle, WA 98103

Attn: Chairman

 

c/o Cutter & Buck Inc.

701 North 34th Street, Suite 400

Seattle, WA 98103

 

9

--------------------------------------------------------------------------------